DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 04/23/2021 have been entered and fully considered.  Claims 1, 3-8, and 10-16 are pending.  Claims 2 and 9 are cancelled.  Claims 1, 4, 8, 11, and 15 are amended.  Claims 1, 3-8, and 10-16 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-8, and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8, each of the claims recite “wherein the negative electrode active material is selected from the group consisting of artificial graphite, silicon carbide, mesophase carbon microbeads, and alloys thereof.”  However, the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7-8, 11-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,721,069 (“Shoji”) in view of US 2016/0260973 A1 (“Sonobe”).
Regarding claims 1, 4, 8, and 11, Shoji discloses a lithium secondary battery (Abstract; col. 1, lines 5-10; col. 2, lines 59-62) comprising a positive electrode (col. 2, lines 50-53), a negative electrode (col. 1, line 66 – col. 2, line 35), and an electrolyte (col. 2, lines 36-49).
The negative electrode comprises a negative electrode current collector (col. 2, lines 17-18) and a negative electrode active material layer arranged on the negative electrode current collector (col. 1, lines 49-57; col. 2, lines 19-20).
The negative electrode active material layer comprises a negative electrode active material (col. 1, line 66 – col. 2, line 11) and a thickening agent (“dispersant”) (col. 2, line 12-14).  The thickening agent is an alkali metal salt of carboxymethylcellulose, such as a sodium salt or a lithium salt (col. 2, line 12-14).  In examples, the active material (for example, graphite) and alkali metal salt of carboxymethylcellulose are included in a ratio of 99-X:X (where X=0.5, 1, or 2) (Examples 1-9).  This equates to a ratio of 197 to 48.5.
While Shoji discloses the sodium salt of carboxymethylcellulose and the lithium salt of carboxymethylcellulose individually and not as a combination, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the sodium and lithium salts of carboxymethylcellulose as the thickener because, as shown by Shoji, they are useful for the same purpose.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  
Shoji discloses the negative electrode material may include graphite (col. 1, lines 66-67) and exemplifies natural graphite (Examples 1-9) but is silent regarding the negative electrode material is selected from the group consisting of artificial graphite, silicon carbide, mesophase carbon microbeads, and alloys thereof.
Sonobe discloses a lithium ion secondary battery comprising a carbon negative electrode active material.  The carbon negative electrode active material is a carbonaceous material, a graphite material, or a mixture thereof ([0044]).  Examples of the graphite material may include natural graphite and artificial graphite ([0050]).  Examples of the carbonaceous material may include graphitizable carbon ([0046]).  Examples of the graphitizable carbon include meso-carbon microbeads (MCMB) ([0047]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the artificial graphite or meso-carbon microbeads of Sonobe for the natural graphite of Shoji because, as taught by Sonobe, these materials are equivalent carbon negative electrode active materials.  See MPEP 2144.06(II).
Regarding claims 2 and 9
Sonobe teaches a lithium ion secondary battery comprising a carboxymethyl cellulose (salt) having an etherification degree of preferably 0.7 or more and 1.5 or less.  By having the etherification degree (the average value of the number of hydroxy group substitution by substituents such as carboxymethyl groups per one anhydrous glucose unit constituting the carboxymethyl cellulose (salt)) in a value within such a range, the slurry composition can have good workability upon application onto, for example, a current collector, and effects such as improvement in the cycle property can be achieved in a favorable manner ([0066]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the degree of substitution of the carboxymethyl cellulose salt to achieve good workability upon application onto a current collector and improvements in the cycle property.
Regarding claims 5 and 12, modified Shoji discloses the negative electrode of claim 1 and the lithium ion battery of claim 8.  Shoji teaches the negative electrode further comprises styrene-butadiene rubber (col. 1, lines 50-57; col. 2, lines 19-35).
Regarding claims 7 and 14, modified Shoji discloses the negative electrode of claim 1 and the lithium ion battery of claim 8.  Shoji teaches the negative electrode current collector may be a copper foil or nickel foil (col. 2, lines 17-18).
Regarding claim 15, modified Shoji discloses the lithium ion battery of claim 8.  Shoji teaches the positive electrode comprises a positive electrode active material of such as LiCoO2 (col. 2, lines 50-53).
Regarding claim 16, modified Shoji discloses the lithium ion battery of claim 8.  Shoji discloses the electrolyte comprises a lithium salt and a solvent.  Examples of the 6 (lithium hexafluorophosphate), LiBF4 (lithium tetrafluoroborate), LiClO4 (lithium perchlorate), LiAsF6 (lithium hexafluoroarsenate), and LiN(CF3SO2)2 (lithium bis-trifluoromethane sulfonimide, LiTFSI).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,721,069 (“Shoji”) in view of US 2016/0260973 A1 (“Sonobe”) as applied to claims 1 and 8 above, and further in view of US 2016/0226098 A1 (“Yoshida”).
Regarding claims 6 and 13, modified Shoji discloses the negative electrode of claim 1 and the lithium ion battery of claim 8.  Shoji is silent regarding the negative electrode further comprising a conductive agent.
Yoshida discloses a secondary battery and teaches that the negative electrode active material layer can include a conductive aid such as carbon from the viewpoint of improving conductivity ([0099]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a conductive carbon as taught by Yoshida to improve the conductivity of the negative electrode active material layer.

Response to Arguments
In view of the amendments to claims 1 and 8, the objections to said claims have been withdrawn.
Applicant’s arguments, see pp. 5-7, filed 04/23/2021, with respect to the rejections over Shoji and Yoshida have been fully considered and are persuasive.  The  of 1, 4-5, 7-8, 44-12, and 14-16 over Shoji alone has been withdrawn.
However, as to applicant's arguments filed 04/23/2021 regarding Sonobe, these arguments have been fully considered but they are not persuasive.
Applicant argues that Sonobe fails to teach a negative electrode having a negative electrode active material as one of artificial graphite, silicon carbide, mesophase carbon microbeads, and alloys thereof.  The Office respectfully disagrees.  Sonobe discloses a lithium ion secondary battery comprising a carbon negative electrode active material.  The carbon negative electrode active material is a carbonaceous material, a graphite material, or a mixture thereof ([0044]).  Examples of the graphite material may include natural graphite and artificial graphite ([0050]).  Examples of the carbonaceous material may include graphitizable carbon ([0046]).  Examples of the graphitizable carbon include meso-carbon microbeads (MCMB) ([0047]).  It is the position of the Office that it would have been obvious to substitute the artificial graphite or meso-carbon microbeads of Sonobe for the natural graphite of Shoji because Sonobe shows that natural graphite, artificial graphite, and MCMB are equivalent carbon negative electrode materials.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR 2015-0129267 A (“Paik”) and CN 109004217 A (“Guo”) are cited for the disclosures of a negative electrode comprising LiCMC, NaCMC, and graphite.  See Table 1 of Paik and [0050] of Guo.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727